DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific definition of what constitutes a group of intra prediction modes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Andersson et al. fails to teach a mode group including three intra prediction modes. Examiner respectfully disagrees. In Paragraph 36, Andersson et al. teaches “The method starts in step S1, where a first (intra or inter, preferably intra) prediction is provided for a group of image elements to be decoded. This first prediction is preferably provided based on a prediction identifier or mode identifier associated with the image element group. As is known in the art, there are generally multiple intra modes that can be used for an image element group. For example, a 4.times.4 block can use one of nine intra prediction modes, where one of these is a DC prediction and the other eight defines different directions of spatial predictions to use. Correspondingly, a 16.times.16 block typically has four intra prediction modes, one DC mode and three that defines different prediction directions.” Portions have been bolded for emphasis, this clearly discloses selecting an intra prediction mode group including four intra prediction modes, one DC mode, and three that define different prediction directions. In Paragraph 37, Andersson et al. teaches “Therefore step S1 preferably uses such a mode or type identifier for providing a first (intra) prediction. If the mode identifier signals an intra mode that uses a prediction direction, the step S1 involves providing the intra prediction based on a decoded version of at least one encoded image element group of the same frame as the current image element group. This at least one group is preferably a previously decoded neighboring group in the frame. FIG. 14 schematically illustrates this situation. The figure illustrates a frame 10 containing a group 20 of image elements 30 that is to be decoded. The figure also illustrates four neighboring image element groups 22, 24, 26, 28 that have already been decoded. The provision of step S1 can then utilize color or chrominance/luminance values previously calculated for one or more of these neighboring groups 22, 24, 26, 28 to provide the intra prediction of the current group 20. A first such mode could use only image element values of a single neighboring group, such as the one above 26 or to the left 22 of the current group 20. While other modes use image element values from several different neighboring groups 22, 24, 26, 28.” In Paragraph 70, Andersson et al. teaches “An encoding method of the present invention preferably involves estimating a first prediction (intra prediction) of the image element group as previously described and estimating a second prediction (inter prediction) of the image element group as previously described. The selection of basic prediction is preferably performed based on respective error representations indicative of representing the image element groups with the first or second prediction. Generally, the prediction of the first and second prediction that best represents the group in terms of quality, i.e. has lowest associated error representation, is typically selected as basic representation.” In Paragraph 71 it teaches “The trimming prediction is obtained from a look-up table or function using the first and second predictions. Note that if the basic prediction, for instance, is an inter prediction, the second (intra) prediction must not necessarily be the intra prediction that best represents the image element group. In clear contrast, the intra prediction is preferably selected so to obtain a most suitable trimming prediction based on a difference between the inter and intra predictions.” In Paragraph 154, Andersson et al. teaches “The outputs of the intra predictor 310 and the motion compensator 314 are connected to the inputs of weight factor assigner 330, 340, 350. This assigner uses the inter and intra predictions for selecting initial intra weighting factor, factor modifier and inter weighting factor. These outputs are forwarded to the prediction modifiers 352, 354 that modifies the intra and inter predictions.” This clearly and unambiguously defines an image element group with an associated mode identifier which identifies the intra-prediction mode being used from a group of intra-prediction modes which include at least three intra prediction modes. This is interpreted to clearly and unambiguously meet the claim limitations as filed.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, and 4-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Andersson et al. (US 20090257492 A1).
Regarding Claim 1, Andersson et al. teaches an image encoding method (Paragraph 146) comprising: 
determining an intra prediction mode of a current prediction unit (Paragraphs 36-37; Paragraphs 70-71); 
constructing a mode group including three intra prediction modes using valid intra prediction modes of left and top blocks of the current prediction unit (Paragraphs 36-37); 
determining a mode group indicator and a prediction mode index of the current prediction unit (Paragraphs 36-37; Paragraphs 70-71); and 
encoding the mode group indicator and the prediction mode index (Paragraphs 36-39; Paragraphs 70-71; Paragraphs 154-155), 
wherein the mode group indicator indicates whether or not the intra prediction mode of the current prediction unit belongs to the mode group (Paragraphs 36-39), 
when the mode group indicator indicates that the intra prediction mode of the current prediction unit belongs to the mode group, the prediction mode index specifies the intra prediction mode of the current prediction unit in the mode group (Paragraphs 36-39), 
when the mode group indicator indicates that the intra prediction mode of the current prediction unit does not belong to the mode group, the prediction mode index specifies the intra prediction mode of the current prediction unit among intra prediction modes besides the three intra prediction modes in the mode group (Paragraphs 36-39), and
wherein a method of encoding the prediction mode index varies depending on the mode group indicator (Paragraphs 36-39; Paragraphs 70-71; Paragraphs 154-155).
Regarding Claim 2, Andersson et al. teaches the image encoding method according to claim 1, wherein the intra prediction mode is determined corresponding to the prediction mode index using the three intra prediction modes in the mode group when the mode group indicator indicates that the intra prediction mode of the current prediction unit does not belong to the mode group (Paragraphs 36-39).
Regarding Claim 4, Andersson et al. teaches the image encoding method according to claim 1, wherein when only one of the intra prediction modes of the left and top blocks of the current prediction unit is valid, two intra prediction modes are added to the mode group (Paragraphs 36-39; Paragraphs 70-71; Paragraphs 154-155).
Regarding Claim 5, Andersson et al. teaches the image encoding method according to claim 4, wherein the added two intra prediction modes are determined depending on the valid intra prediction mode (Paragraphs 36-39; Paragraphs 70-71; Paragraphs 154-155).
Regarding Claim 6, Andersson et al. teaches the image encoding method according to claim 1, wherein a prediction block is generated on the basis of the determined intra prediction mode when a size of the current prediction unit is equal to a size of the prediction block, and a plurality of prediction blocks are generated on the basis of the determined intra prediction mode when the size of the current prediction unit is larger than the size of the prediction block, and wherein the size of the prediction block is determined depending on transform size information (Paragraphs 36-46; Paragraphs 70-71; Paragraphs 154-155).
Regarding Claim 7, Andersson et al. teaches the image encoding method according to claim 1, wherein when the intra prediction modes of the left and top blocks are not equal to each other and directional intra prediction modes, the mode group includes the intra prediction modes of the left and top blocks and a planar mode (Paragraphs 36-45; Paragraphs 46-53; Paragraphs 70-71; Paragraphs 154-155).
Regarding Claim 8, Andersson et al. teaches the image encoding method according to claim 1, wherein when the intra prediction modes of the left and top blocks are not equal to each other and non-directional intra prediction modes, the mode group includes the intra prediction modes of the left and top blocks and a vertical mode (Paragraphs 36-45; Paragraphs 46-53; Paragraphs 70-71; Paragraphs 154-155).

Regarding Claim 9, Andersson et al. teaches the image encoding method according to claim 8, wherein the non-directional intra prediction modes are a planar mode and a DC mode, and the mode number 0 is assigned to the planar mode (Paragraph 12; Paragraphs 36-45; Paragraphs 46-53; Paragraphs 70-71; Paragraphs 80-81 Paragraphs 154-155).
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483